PER CURIAM.
John Hills appeals the trial court’s summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm his first issue in which he contends that he was not informed about the requirement of minimum mandatory sentences prior to the entry of his plea, as this claim is conclusively refuted by the record, but we reverse and remand for further proceedings as to his second.
Regarding the latter, Hills alleged that he entered an involuntary plea, because his lawyer did not inform him that his habitual violent felony offender sentence would preclude him from receiving basic gain-time. The trial court rejected this claim, relying on case law predating Ashley v. State, 614 So.2d 486 (Fla.1993). Because the trial court did not attach the plea colloquy to its order, this panel cannot determine whether the sentencing court ensured, pursuant to Ashley, that Hills was aware of the consequences of habit-ualization. We therefore reverse and remand with directions to the trial court to reconsider this issue in light of Ashley.
AFFIRMED IN PART, REVERSED IN PART and REMANDED for further proceedings.
ERVIN, MINER and WEBSTER, JJ., concur.